DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 03/15/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent claims have been amended.


Response to Arguments
2- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC § 102 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action mailed 12/15/2021.
3- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different/complementary teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.


Claim Rejections - 35 USC § 102

4- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

6- Claims 1-4, 6, 8, 10-13, 15, 17 and 19-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Prokhorov et al. (Patent No. 9933515).


As to amended claims 1, 19 and 10, Prokhorov teaches a vehicle (200) and a system, with its method of use, for automatically calibrating sensors of a vehicle (Figs. 1-7 and Abstract) comprising: an electronic control unit (100/116); a projector (400) communicatively coupled to the electronic control unit; a first sensor communicatively coupled to the electronic control unit; and a second sensor communicatively coupled to the electronic control unit (Figs. 1-2; sensors 130, although the claimed first/second sensor can be also considered as the same sensor or portion of the same sensor), wherein the electronic control unit is configured to: project, with the projector, a calibration pattern (410) onto a surface (Abstract, and Col. 6 l. 27 – Col 7 l. 32); capture, with the first sensor, a first portion of the calibration pattern;  adjust a projection, projected by the projector, of the calibration pattern on the surface so that the first portion of the calibration pattern captured by the first sensor corresponds to a predefined calibration pattern for projection (Col. 6 l. 27 – Col 7 l. 32; Fig. 5 in particular, a projected predefined calibration pattern 410 is projected by projector 400 to be captured by any of sensors 130 onto a “correct location” i.e. adjusted projection); capture, with the second sensor, a second portion of the adjusted projection of the calibration pattern (Fig. 5; the portions of the second sensor, which can be the first sensor or any other sensor 130, possibly correspond to the same portion of the sensor, or to different portions of the sensor or to different portions of different sensors 130, all of which are calibrated using adjusted pattern 410) and calibrate the first sensor and the second sensor based on at least one feature sensed within the first portion of the calibration pattern and the second portion of the calibration pattern (Col.  5 ll. 1-25 and 7 ll. 7-16 

As to claims 2-3, 8, 11-12, 17 and 20, Prokhorov teaches the system of claim 1 and method of claim 10, wherein the electronic control unit is configured to: receive an initial calibration for the first sensor and the second sensor, and calibrate the first sensor and the second sensor by utilizing a position of the first sensor and the second sensor as defined in the initial calibration and update the position of the first sensor and the second sensor; (claims 3, 12) wherein the electronic control unit is configured to: calibrate at least one of an extrinsic feature or an intrinsic feature of the first sensor and the second sensor; (claims 8, 17) wherein the calibration pattern includes one or more portions having different intensities, wavelengths, or frequencies of electromagnetic emissions (Abstract and Col./ll. 4/37-50, 5/1-25 and 6/43-54 for ex.; since the positions and orientations are relative between the vehicle/sensors 200/130 and the pattern, i.e. calibration object, the measuring and correction of the position/orientation of the calibration object/pattern 300/400, and their dark and bright intensities, pertains also to a calibration of the position of sensors, i.e. initial and successive measurements are performed in the correction process).  

As to claims 4, 13, Prokhorov teaches the system of claim 1 and method of claim 10,  wherein the electronic control unit is configured to: update a position of the first sensor relative to the projector and a position of the second sensor relative to the projector (Col./ll. 5/1-25 for ex. and references incorporated therein; the measurement of positions/distances of sensors 130, vehicle 

As to claims 6, 15, Prokhorov teaches the system of claim 1 and method of claim 10, wherein the projector includes a laser projector (Fig. 4 and Abstract for ex.).  

Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8- Claims 5, 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Prokhorov.

As to claims 5, 14, Prokhorov teaches the system of claim 1 and method of claim 10.
Prokhorov does not teach expressly within the same embodiment wherein the electronic control unit is configured to: calibrate the projector such that a mounting position and orientation of the projector with respect to the vehicle is determined.
However, in the embodiment of Figs. 6, the orientation and position of a telescopic arm 600 holding pattern 300 is determined (Col/ll 7/17-8/7), and one with ordinary skill in the art would find it obvious to project a pattern 410 on screen 300 such as in Fig. 6 with similar results of obtaining controllable target patterns (distance and angle) (See MPEP 2143 Sect. I. C-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Prokhorov’s device and method such that the electronic control unit is configured to: calibrate the projector such that a mounting position and orientation of the projector with respect to the vehicle is determined, with the advantage of independently controlling the relative orientation and distance of sensors/projector.

9- Claims 7, 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Prokhorov in view of Takahashi (PGPUB 2012/0106183).

As to claims 7, 16, Prokhorov teaches the system of claim 1 and method of claim 10.

However, in a similar field of endeavor, Takahashi teaches light emitting devices in headlamp illumination devices (abstract and Figs. 1-30) wherein a laser/light projection pattern in incorporated within the headlamp of a vehicle (¶ 21-33, 161, 163, 166).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Prokhorov’s device and method according to Takahashi’s suggestions such that the projector includes one or more vehicle headlamp units, with the advantage of obtaining highly integrated calibration devices and reduce any drag effects.

10- Claims 9, 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Prokhorov in view of Wahl (DE 102006056232).

As to claims 9, 18, Prokhorov teaches the system of claim 1 and method of claim 10.
Prokhorov does not teach expressly  wherein a hood of the vehicle is the surface that the calibration pattern is projected on to by the projector.
However, in a similar field of endeavor, Wahl teaches a device for calibrating a camera (Abstract and Figs. 1-2) wherein a reference is incorporated therein wherein an image sensor for on board calibration cab be arranged on the hood of a motor vehicle, which suggests the possibility of projecting and measuring a pattern on the hood (¶ 8).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Prokhorov’s device and method according to Wahl’s suggestions such that a hood of the vehicle is the surface that the calibration pattern is 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886